 



Exhibit 10.4
PROMISSORY NOTE

          Note Amount: $14,309,000.00   Date of Note: November 22, 2006
 
        Note Rate: 5.76%   Maturity Date: December 1, 2016
 
       
 
  Property:   Gladstone TX/NC Portfolio
 
      (See Rider 1 for list of properties)

     FOR VALUE RECEIVED, the undersigned, FIRST PARK TEN COCO SAN ANTONIO, L.P.,
a Delaware limited partnership (“COCO”), whose taxpayer identification number is
91-2198700, SLEE GRAND PRAIRIE, L.P., a Delaware limited partnership (“SLEE”),
whose taxpayer identification number is 91-2198700 and OB MIDWAY NC GLADSTONE
COMMERCIAL LLC, a Delaware limited liability company (“OB”), whose taxpayer
identification number is 91-2198700 (COCO, SLEE and OB shall sometimes be
referred to herein individually and collectively as, ‘“Borrower”), each having
an address at c/o Gladstone Commercial Corporation, 1521 Westbranch Drive,
McLean, Virginia 22102, promises to pay to the order of CIBC INC., a Delaware
corporation (“Lender”), at the office of Lender at 300 Madison Avenue, 8th
Floor, Attn: Real Estate Finance Group, New York, New York 10017, or at such
other place as Lender may designate to Borrower in writing from time to time,
the Note Amount (as defined above), together with interest on so much thereof as
is from time to time outstanding and unpaid, from the date of the advance of the
principal evidenced hereby, at the rate per annum equal to the Note Rate (as
defined above), in lawful money of the United States of America, which shall at
the time of payment be legal tender in payment of all debts and dues, public and
private.
ARTICLE I — TERMS AND CONDITIONS
     1.01 Payment of Principal and Interest.
     (a) Interest shall be computed hereunder based on a 360-day year and paid
for the actual number of days elapsed for any whole or partial month in which
interest is being calculated. In computing the number of days during which
interest accrues, the day on which funds are initially advanced shall be
included (regardless of the time of day such advance is made), and the day on
which funds are repaid shall be included unless repayment is credited prior to
close of business of such day. Payments in federal funds immediately available
in the place designated for payment received by Lender prior to 2:00 p.m. local
time on a business day in the State of Lender’s principal office at said place
of payment shall be credited prior to close of business of the day such funds
are received, while other payments may, at the option of Lender, not be credited
until immediately available to Lender in federal funds at the place designated
for payment prior to 2:00 p.m. local time at said place of payment on a day on
which Lender is open for business.
     (b) Except as otherwise provided in this Note, during the period from the
date hereof through and including November 30, 2008 (such period, the
“Interest-Only Period”), interest only shall be payable, in arrears, on the
first day of each calendar month (the first day of each calendar month until
payment in full of this Note is hereinafter referred to as a “Payment Date”)
beginning on the first day of the second full calendar month following the date
of this Note (or on the first day of the first full calendar month following the
date hereof, in the event the advance of the principal amount evidenced by this
Note is the first day of a calendar month) through and including the Payment
Date on December 1, 2008. No amortization of the principal balance of this Note
shall be required during the Interest-Only Period.

 



--------------------------------------------------------------------------------



 



     (c) Beginning January 1, 2009, principal and interest shall be payable in
equal consecutive monthly installments, each in the amount of $83,594.36, on
each Payment Date until payment in full of this Note. As used in this Note and
the other Loan Documents, “Monthly Payment Amount” shall mean (i) for the period
from the date hereof through and including the end of the interest-Only Period,
an amount equal to the monthly amount of interest due pursuant to
Section 1.01(b) of this Note, and (ii) for the period from and after the end of
the Interest-Only Period, an amount equal to $83,594,36. On the Applicable
Maturity Date (as hereinafter defined), the entire outstanding principal balance
hereof, together with all accrued but unpaid interest thereon and all other sums
due hereunder, shall be due and payable in full. So long as no Event of Default
(as hereinafter defined) exists hereunder, each such monthly installment shall
be applied first, to any amounts hereafter advanced by Lender hereunder or under
any other Loan Document, second, to any late fees and other amounts payable to
Lender, third, to the payment of accrued interest and last to reduction of
principal.
     (d) If the advance of the principal amount evidenced by this Note is made
on a date other than the first day of a calendar month, then Borrower shall pay
to Lender contemporaneously with the execution hereof interest at the Note Rate
for a period from the date of such advance through and including the last day of
such calendar month.
     1.02 Prepayment.
          (a) Borrower may not voluntarily prepay this Note in whole or in part
at any time prior to the expiration of the Lock-out Period. After the expiration
of the Lock-out Period, Borrower may prepay this Note in whole only, provided,
that (i) written notice of such prepayment is received by Lender not more than
ninety (90) days and not less than thirty (30) days prior to the date of such
prepayment, (ii) such prepayment is accompanied by all interest accrued
hereunder and all other sums due hereunder and under the other Loan Documents
(as defined in Section 1.04) and (iii) such prepayment (x) is received by Lender
on a Payment Date, or (y) if not received on a Payment Date, is accompanied by a
payment of interest, calculated at the Note Rate, on the amount prepaid, based
on the number of days from the date such prepayment is received through the next
Payment Date. “Lock-out Period” shall mean the period of time from the date
hereof to, but not including, the date that is three (3) months prior to the
Maturity Date (as defined above).
          (b) Except as hereinafter provided in this subparagraph (b), in the
event that any prepayment is accepted by Lender prior to the expiration of the
Lock-out Period, or if a prepayment results from Lender’s exercise of its
remedies hereunder, Borrower shall pay Lender a Yield Maintenance Charge (as
defined below) in connection with such prepayment. Prepayments of this Note
prior to the expiration of the Lock-out Period shall be permitted without
notice, and without the imposition of a Yield Maintenance Charge or any other
premium or penalty in connection with Lender’s application of insurance or
condemnation proceeds to the repayment of the Loan pursuant to the Security
Instrument (as defined in Section 1.04 hereof), provided, however, if an Event
of Default shall have occurred and be continuing at the time of the related
casualty or condemnation, in addition to applying such proceeds as provided in
the Security Instrument, Borrower shall pay a Yield Maintenance Charge to
Lender. Lender, at its option, may elect to use such casualty and condemnation
proceeds and Yield Maintenance Charge to defease an amount of the Loan equal to
the proceeds applied as a prepayment, in the manner provided in Section 1.03
below. Any prepayment during the Lockout Period shall not reduce the Monthly
Payment Amount payable hereunder unless such prepayment is accompanied by a
Yield Maintenance Charge and Lender elects, in its sole discretion, to defease
all or a portion of the Loan with the related proceeds. Notwithstanding the
foregoing to the contrary, in the event of a prepayment of the Loan following a
casualty or condemnation and the application by Lender of insurance proceeds to
prepay all or a portion of the Loan, then provided no Event of Default exists,
Lender shall cause the Monthly Payment Amount to be recast based on the
remaining outstanding principal balance of the Loan (after giving effect to any
such application of insurance and/or condemnation proceeds to the Loan) assuming
an amortization term that is equal to the remaining number of months (following
the date of such application of insurance

2



--------------------------------------------------------------------------------



 



and/or condemnation proceeds) in the original amortization term applied by
Lender to calculate the original Monthly Payment Amount.
          (c) No tender of a prepayment of this Note with respect to which a
Yield Maintenance Charge is due shall be effective unless such prepayment is
accompanied by such Yield Maintenance Charge. No principal amount repaid or
defeased may be re-borrowed.
          (d) As used in this Note, the “Yield Maintenance Charge” shall mean,
as of any date, the greater of (1) the excess, if any, of the Defeasance Deposit
over the outstanding principal balance of this Note, and (2) an amount equal to
one percent (1%) of the outstanding principal balance of this Note.
     1.03 Defeasance.
          (a) At any time during the Defeasance Period (as hereinafter defined),
Borrower may obtain a release of the Property from the lien of the Security
Instrument and other Loan Documents upon the satisfaction of the following
conditions:
     (1) not less than thirty (30) days’ prior written notice shall be given to
Lender specifying a date (the “Defeasance Date”) on which the Defeasance Deposit
(as hereinafter defined) is to be delivered;
     (2) all accrued and unpaid interest and all other sums due under this Note
and under the other Loan Documents up to the Defeasance Date, including, without
limitation, all reasonable costs and expenses incurred by Lender or its agents
in connection with such defeasance (including, without limitation, any
reasonable legal fees and expenses incurred in connection with obtaining and
reviewing the Defeasance Collateral (as hereinafter defined) and the preparation
of the Defeasance Security Agreement (as hereinafter defined) and related
documentation), shall be paid in full on or prior to the Defeasance Date;
     (3) [RESERVED]
     (4) on or before the Defeasance Date, Borrower shall pay to Lender the
principal amount of the Loan to be defeased together with an additional amount
such that the aggregate amount (the “Defeasance Deposit”) is sufficient to
purchase direct, non-callable and non- prepayable obligations of the United
States of America or, at the option of Lender (and with the approval of each
applicable Rating Agency, if a Secondary Market Transaction has then occurred
(the two capitalized terms used above without definition shall have the
respective meanings attributed thereto in the Security Instrument)), other
securities considered “government securities” within the meaning of the
Investment Company Act of 1940, as amended (the “Defeasance Collateral”) that
provide for payments prior, but as close as possible, to all successive Payment
Dates occurring after the Defeasance Date through and including the Maturity
Date, with each such payment being equal to or greater than (1) the Monthly
Payment Amount and (2) with respect to the payment due on the Maturity Date, the
entire outstanding principal balance of this Note together with any interest
accrued as of such date and all other amounts payable pursuant to the Loan
Documents;
     (5) the Defeasance Collateral shall be duly endorsed by the holder thereof
as directed by Lender or accompanied by a written instrument of transfer in form
and substance wholly satisfactory to Lender (including, without limitation, such
instruments as may be required by the depository institution holding such
securities to effectuate book-entry transfers and pledges through the book-entry
facilities of such institution) in order to create a first priority security
interest therein in favor of Lender in conformity with an applicable state and
federal laws governing granting of such security interests;
     (6) Borrower shall deliver the following to Lender on or prior to the
Defeasance Date:

3



--------------------------------------------------------------------------------



 



     A. a pledge and security agreement, in form and substance satisfactory to
Lender in its sole discretion, creating a first priority security interest in
favor of Lender in the Defeasance Deposit and the Defeasance Collateral (the
“Defeasance Security Agreement”), which shall provide, among other things, that
any excess received by Lender from the Defeasance Collateral over the amounts
payable by Borrower hereunder shall be refunded to Borrower promptly after each
monthly Payment Date;
     B. a certificate of Borrower certifying that all of the requirements set
forth in this Section 1.03(a) have been satisfied;
     C. an opinion of counsel for Borrower in form and substance and delivered
by counsel satisfactory to Lender in its sole discretion stating, among other
things, (x) that Lender has a perfected first priority security interest in the
Defeasance Deposit and the Defeasance Collateral, (y) that the Defeasance
Security Agreement is enforceable against Borrower in accordance with its terms
and (z) that the defeasance will not cause the Trust (as hereinafter defined) to
fail to qualify as a “real estate mortgage investment conduit” (a “REMIC”),
within the meaning of Section 860D of the Internal Revenue Code of 1986, as
amended from time to time or any successor statute (the “Code”);
     D. if required by the Rating Agencies, evidence in writing from each of the
Rating Agencies (as defined in the Security Instrument) to the effect that such
release will not result in a qualification, downgrade or withdrawal of any
rating in effect immediately prior to the Defeasance Date for any securities
issued in connection with a Secondary Market Transaction (as defined in the
Security Instrument);
     E. a certificate in form reasonably acceptable to Lender, from a firm of
independent certified public accountants acceptable to Lender, certifying that
the Defeasance Collateral is sufficient to make the payments required by
Paragraph 1.03(a)(4) above; and
     F. such other certificates, opinions, documents or instruments as Lender
may reasonably require.
The “Defeasance Period” shall mean the period of time commencing on the date
which is the earlier to occur of (i) two (2) years after the “startup day”,
within the meaning of Section 860G(a)(9) of Code (such day, the “Startup Day”),
of the REMIC that holds this Note (the “Trust”) and (ii) four (4) years after
the date hereof, and ending on the expiration of the Lockout Period.
All of Lender’s third party out of pocket costs and expenses of satisfying the
foregoing conditions and of the transactions contemplated by this Section 1.03,
including, without limitation, the reasonable costs and expenses of Lender’s
counsel, shall be paid by Borrower simultaneously with the defeasance of this
Note.
          (b) Upon a defeasance in accordance with Section 1.03(a), Borrower
shall, at Lender’s request, assign all its obligations and rights under this
Note to a special-purpose, bankruptcy-remote entity reasonably acceptable to
Lender (“Successor Borrower”) to be formed by Borrower (unless Lender elects to
do so), and in either event, at Borrower’s sole cost and expense. In connection
therewith, the Successor Borrower shall execute an assumption agreement in form
and substance reasonably satisfactory to Lender pursuant to which Successor
Borrower shall assume Borrower’s obligations under this Note and the Defeasance
Security Agreement. The sole asset of Successor Borrower shall be the Defeasance
Collateral (or, if the Successor Borrower is formed by Lender, the sole purpose
of the Successor Borrower shall be to hold the Defeasance Collateral and similar
assets with respect to other loans owned by the Trust). In connection with such
assignment and assumption, Borrower and/or Successor Borrower shall deliver to
Lender an opinion of counsel in form and substance and delivered by counsel
reasonably satisfactory to Lender stating, among other things, that such
assumption agreement is enforceable against Borrower and Successor Borrower, as
applicable, in accordance with its terms and that this Note, the Defeasance
Security Agreement and any other documents executed in connection with

4



--------------------------------------------------------------------------------



 



such defeasance are enforceable against Borrower or Successor Borrower, as
applicable, in accordance with their respective terms. Upon an assumption of
Borrower’s obligations under this Note and the Defeasance Security Agreement by
Successor Borrower acceptable to Lender, Borrower shall be relieved of its
obligations under this Note and the Defeasance Security Agreement and, to the
extent such documents relate to the Property, the other Loan Documents.
          (c) Upon compliance with the requirements of Section 1.03(a) and (b),
the Property shall be released from the lien of the Security Instrument and the
other Loan Documents, and the Defeasance Collateral shall constitute the only
collateral which shall secure this Note. Lender will, at Borrower’s expense,
execute and deliver any agreements reasonably requested by Borrower to release
the lien of the Security Instrument from the Property.
          (d) From time to time during the Defeasance Period, Borrower may
obtain a release from the lien of the Security Instrument of one or more Parcels
(identified on Rider 1 hereto, collectively, the “Parcels”), but less than all
of the Property (as defined below)), in each case together with all improvements
thereon and other property appurtenant thereto which is collateral for the loan
evidenced hereby (each Parcel being released from the lien of the Security
Instrument is referred to as a “Release Parcel” and the Parcel(s) remaining
subject to the lien of the Security Instrument are referred to collectively as
the “Remaining Parcel’’), upon the satisfaction of the following conditions;
          (1) Borrower shall give Lender not less than thirty (30) days’ prior
written notice, specifying the date (the “Partial Defeasance Date”) on which the
Partial Defeasance Deposit (as defined below) is to be delivered, and
identifying the Release Parcel being released;
          (2) All accrued and unpaid interest and other sums due under this Note
and under the other Loan Documents up to the Partial Defeasance Date, including,
without limitation, all reasonable costs and expenses incurred by Lender or its
agents in connection with such partial defeasance (including, without
limitation, any reasonable legal fees and expenses incurred in connection with
obtaining and reviewing the Partial Defeasance Collateral (as defined, below)
and the preparation of the Defeased Note, the Undefeased Note, the Partial
Defeasance Security Agreement (as defined below) and related documentation),
shall be paid in full on or prior to the Partial Defeasance Date;
          (3) [RESERVED]
          (4) Lender, at Borrower’s expense, shall prepare all necessary
documents to sever the indebtedness evidenced by this Note into two substitute
notes, one (the “Defeased Note”) having a principal balance equal to the
Adjusted Release Amount (as defined herein) with respect to the Release Parcel,
and the other (the “Undefeased Note”) having a principal balance equal to the
remaining principal balance outstanding on this Note as of the Partial
Defeasance Date. The “Monthly Payment Amount” of the Defeased Note and the
Undefeased Note shall be determined by proportionately allocating the Monthly
Payment Amount between them based on the principal amount of the Deferred Note
and the Undefeased Note and the interest rate set forth herein, as determined by
Lender, such that the aggregate payment each month under the Defeased Note and
the Undefeased Note equals the Monthly Payment Amount. The Defeased Note shall
mature on the Maturity Date, and except as set forth above shall have identical
terms as this Note (except for the principal balance and the Monthly Payment
Amount thereunder), except that a Defeased Note cannot be the subject of any
further defeasance. The Undefeased Note shall have identical terms as this Note
(except for the principal balance and Monthly Payment Amount thereunder);
          (5) Borrower shall deliver to Lender on or prior to the Partial
Defeasance Date, the principal amount of the Defeased Note together with an
additional amount such that the aggregate amount (the “Partial Defeasance
Deposit”) is sufficient to purchase direct, non-callable and non-prepayable
obligations of the United States of America (the “Partial Defeasance

5



--------------------------------------------------------------------------------



 



Collateral”) that provide for payments prior, but as close as possible, to all
successive Payment Dates occurring after the Partial Defeasance Date through and
including the Anticipated Balloon Date, with each such payment being equal to or
greater than the amount of the corresponding installment of principal and
interest under the Defeased Note;
          (6) The Partial Defeasance Collateral shall be duly endorsed by the
holder thereof as directed by Lender or accompanied by a written instrument of
transfer in form and substance wholly satisfactory to Lender (including, without
limitation, such instruments as may be required by the depository institution
holding such securities to effectuate book-entry transfers and pledges through
the book-entry facilities of such institution) in order to create a first
priority security interest therein in favor of Lender in conformity with an
applicable state and federal laws governing granting of such security interests;
          (7) Borrower shall deliver the following to Lender on or prior to the
Partial Defeasance Date:
          A. a pledge and security agreement, in form and substance satisfactory
to Lender in its reasonable discretion, creating a first priority security
interest in favor of Lender in the Partial Defeasance Deposit and the Partial
Defeasance Collateral (the “Partial Defeasance Security Agreement”), which shall
provide, among other things, that any excess received by Lender from the Partial
Defeasance Collateral over the amounts payable under the Defeased Note shall be
refunded to Borrower promptly after each monthly Payment Date;
          B. a certificate of Borrower certifying that all of the requirements
set forth in this Section 1.03(d) have been satisfied;
          C. an opinion of counsel for Borrower in form and substance and
delivered by counsel satisfactory to Lender in its sole discretion stating,
among other things, (x) that Lender has a perfected first priority security
interest in the Partial Defeasance Deposit and the Partial Defeasance
Collateral, (y) that the Partial Defeasance Security Agreement is enforceable
against Borrower in accordance with its terms and (z) that the defeasance will
not cause the Trust to fail to qualify as a REMIC, within the meaning of
Section 860D of the Code;
          D. if required by the Rating Agencies, evidence in writing from each
of the Rating Agencies to the effect that such release will not result in a
qualification, downgrade or withdrawal of any rating in effect immediately prior
to the Partial Defeasance Date for any securities issued in connection with a
Secondary Market Transaction;
          E. a certificate in form reasonably acceptable to Lender, from a firm
of independent certified public accountants acceptable to Lender, certifying
that the Partial Defeasance Collateral is sufficient to make the payments
required by Paragraph 1.03(d)(5) above;
          F. evidence reasonably acceptable to Lender that the Undefeased Note
will continue to be secured by the Security Instrument; and
          G. such other certificates, opinions, documents or instruments as
Lender may reasonably require.
If Borrower is defeasing an Undefeased Note from a prior defeasance in
accordance with this Section 1.03(d), such defeasance shall be in accordance
with the requirements of this Section 1.03.

6



--------------------------------------------------------------------------------



 



          (e) Upon a partial defeasance in accordance with Section 1.03(d),
Borrower shall, at Lender’s request, assign all its obligations and rights under
the Defeased Note to a special-purpose bankruptcy-remote entity (“Partial
Defeasance Successor Borrower”) to be formed by Borrower (unless Lender elects
to do so), and in either event, at Borrower’s cost and expense. In connection
therewith, the Partial Defeasance Successor Borrower shall execute an assumption
agreement in form and substance reasonably satisfactory to Lender pursuant to
which the Partial Defeasance Successor Borrower shall assume Borrower’s
obligations under the Defeased Note and the Partial Defeasance Security
Agreement. The sole asset of Partial Defeasance Successor Borrower shall be the
Partial Defeasance Collateral. In connection with such assignment and
assumption, Borrower and/or Partial Defeasance Successor Borrower shall:
          (1) deliver to Lender an opinion of counsel in form and substance and
delivered by counsel satisfactory to Lender in its sole discretion stating,
among other things, that such assumption agreement is enforceable against
Borrower and Partial Defeasance Successor Borrower, as applicable, in accordance
with its terms and that the Defeased Note and the Partial Defeasance Security
Agreement and any other documents executed in connection with such defeasance
are enforceable against Partial Defeasance Successor Borrower, and the
Undefeased Note remains enforceable against Borrower, each in accordance with
their respective terms, and
          (2) pay all third party out of pocket costs and expenses incurred by
Lender or its agents in connection with such assignment and assumption
(including, without limitation, any fees and disbursements of legal counsel).
Upon an assumption of Borrower’s obligations under the Defeased Note and the
Partial Defeasance Security Agreement by Partial Defeasance Successor Borrower
acceptable to Lender, (i) Borrower shall be relieved of its obligations under
the Defeased Note and the Partial Defeasance Security Agreement and, to the
extent such documents relate to the Release Parcel, the other Loan Documents,
and (ii) if the Release Parcel is owned other than by the owner of the Remaining
Parcel, then the owner of the Release Parcel shall be relieved of its
obligations under the Undefeased Note and the other Loan Documents for matters
occurring following the partial defeasance.
          (f) Upon compliance with the requirements of Section 1.03(d) and (e),
the Release Parcel shall be released from the lien of the Security Instrument
and the other Loan Documents, and the Partial Defeasance Collateral shall
constitute collateral which shall secure the Defeased Note. Lender will, at
Borrower’s expense, execute and deliver any agreements reasonably requested by
Borrower to release the lien of the Security Instrument from the Property.
          (g) As used in Section 1.3(d) of this Note:
     (1) “Adjusted Release Amount” shall mean, with respect to the Release
Parcel, the greater of:
          (a) 125% of the Allocated Loan Amount with respect to such Parcel; and
          (b) An amount such that, after giving effect to such partial
defeasance, the Debt Service Coverage Ratio (as defined below) for the
Undefeased Note, based on income from the Remaining Parcel, shall be not less
than 1:30:1.
     (2) “Allocated Loan Amount” shall mean, with respect to each Parcel, the
amount set forth on Exhibit A to this Note.

7



--------------------------------------------------------------------------------



 



          (3) “Debt Service Coverage Ratio” shall mean the ratio, expressed as a
percentage, of (a) the Net Operating Income (as defined below) derived from
operation of the Property, as determined by Lender for the twelve (12) month
period ending prior to Lender’s receipt of the notice of partial defeasance
pursuant to Section 1.03(d)(l), to (b) the annual debt service payments that
would be payable on the Note prior to the date of such partial defeasance based
upon a 30 year amortization as calculated by Lender.
          (4) “Net Operating Income” shall mean the sum of Rents and Profits for
the Property (as those terms are defined in the Security Instrument), and other
reimbursable expenses, less (i) a vacancy factor calculated by Lender at the
greater of actual, market or based on underwriting criteria in effect as of the
date hereof, and (ii) all normalized operating expenses to be paid by Borrower
according to the Leases for the Property, which shall include, but not be
limited to, (a) third party management fees (including salaries, benefits and
all other charges imposed by the management company), (b) Taxes (as that term is
defined in the Security Instrument), (c) common area maintenance expenses,
(d) property and liability insurance as required under the Leases, (e) repair
and replacement of any item of a non-capital nature, (f) any repair or
replacement of a capital item, amortized at the Borrower’s cost of funds over
the item’s useful life, (g) payments deposits into the Impound Account (as that
term is defined in the Security Instrument), (h) normalized deposits into the
Replacement Reserve and the Leasing Reserve (as those terms are defined in the
Security Instrument) based on underwriting criteria in effect as of the date
hereof, and (i) general and administrative expenses, advertising expenses and
professional fees incurred by Borrower, all as determined by Lender using
underwriting criteria in effect as of the date hereof, without duplication of
any of the foregoing.
          (h) Lender, as attorney-in-fact of Borrower, shall cause the purchase
of the Defeasance Collateral with the Defeasance Deposit, and the Partial
Defeasance Collateral with the Partial Defeasance Deposit (as the case may be),
which purchase may be through an affiliate of Lender. Borrower shall be
responsible for the payment of any brokerage or other transaction fees in
connection with such purchase. Such brokerage or other transaction fees in
connection with such purchase shall be commercially reasonable.
     1.04 Security. The indebtedness evidenced by this Note and the obligations
created hereby are secured by, inter alia, that certain (i) Deed of Trust,
Assignment of Leases and Rents and Security Agreement dated of even date
herewith from First Park Ten COCO San Antonio, LP, as mortgagor, for the benefit
of Lender, as mortgagee, encumbering that certain real property situated in the
City of San Antonio, County of Bexar, State of Texas, (ii) Deed of Trust,
Assignment of Leases and Rents and Security Agreement dated as even date
herewith from SLEE Grand Prairie, LP, as mortgagor, for the benefit of Lender,
as mortgagee, encumbering that certain real property situated in the City of
Arlington, County of Tarrant, State of Texas, and (iii) Deed of Trust,
Assignment of Leases and Rents and Security Agreement dated of even date
herewith from OB Midway NC Gladstone Commercial LLC, as mortgagor, for the
benefit of Lender, as mortgagee, encumbering that certain real property situated
in the City of Lexington, County of Davidson, State of North Carolina (the
foregoing three mortgages, as each may be hereafter amended, consolidated or
modified, severed or spread from time to time, collectively, the “Security
Instrument”) from Borrower to Lender, dated on or about the date hereof,
concerning the Property (as described above). The Security Instrument together
with this Note, Assignment of Leases and Rents, Assignment of Warranties and
Other Contract Rights, Hazardous Substances Indemnity Agreement, Indemnity &
Guaranty Agreement, Manager’s Subordination Agreement, Closing Certificate, Cash
Management Agreement, Clearing Bank Instruction Letter, and FIRPTA Certificate,
each of even date herewith and as amended or modified from time to time, are
herein referred to collectively as the “Loan Documents”. All of the terms and
provisions of the Loan Documents are incorporated herein by reference. Some of
the Loan Documents are to be filed for record on or about the date hereof in the
appropriate public records.

8



--------------------------------------------------------------------------------



 



     1.05 Exculpation. Notwithstanding anything in the Loan Documents to the
contrary, but subject to the qualifications hereinbelow set forth, Lender agrees
that (i) Borrower shall be liable upon the indebtedness evidenced hereby and for
the other obligations arising under the Loan Documents to the full extent (but
only to the extent) of the security therefor, which security is all of the
properties (whether real or personal, including, without limitation, the
“Property”), rights, estates and interests now or at any time hereafter securing
the payment of this Note and/or the other obligations of Borrower under the Loan
Documents (collectively, the “Collateral”), (ii) if default occurs in the timely
and proper payment of all or any part of such indebtedness evidenced hereby or
in the timely and proper performance of the other obligations of Borrower under
the Loan Documents, any judicial or other proceedings brought by Lender against
Borrower shall be limited to the preservation, enforcement and foreclosure, or
any thereof, of the Collateral, and the liens, security titles, estates,
assignments, rights and security interests appurtenant or incident thereto, now
or at any time hereafter securing the payment of this Note and/or the other
obligations of Borrower under the Loan Documents, and no attachment, execution
or other writ of process shall be sought, issued or levied upon any assets,
properties or funds of Borrower other than the Collateral except with respect to
the liability described below in this section, and (iii) in the event of a
foreclosure of such liens, security titles, estates, assignments, rights or
security interests securing the payment of this Note and/or the other
obligations of Borrower under the Loan Documents, no judgment for any deficiency
upon the indebtedness evidenced hereby shall be sought or obtained by Lender
against Borrower, except with respect to the liability described below in this
section; provided, however, that, notwithstanding the foregoing provisions of
this section, Borrower shall be fully liable, and subject to legal action, for
all losses, costs and expenses incurred by Lender (including, without
limitation, the reasonable fees and expenses of Lender’s counsel) by reason of:
          (a) proceeds paid under any insurance policies (or paid as a result of
any other claim or cause of action against any person or entity) by reason of
damage, loss or destruction to all or any portion of the Property, to the full
extent of such proceeds not previously delivered to Lender, but which, under the
terms of the Loan Documents, should have been delivered to Lender;
          (b) proceeds or awards resulting from the condemnation or other taking
in lieu of condemnation of all or any portion of the Property, or any of them,
to the full extent of such proceeds or awards not previously delivered to
Lender, but which, under the terms of the Loan Documents, should have been
delivered to Lender;
          (c) all tenant security deposits or other refundable deposits paid to
or held by Borrower or its agents in connection with leases of all or any
portion of the Property which are not applied in accordance with the terms of
the applicable lease or other agreement, to the full extent of such deposits;
          (d) rent and other payments received by Borrower or its agents from
tenants under leases of all or any portion of the Property paid more than one
month in advance (except payments made in the nature of security made by tenants
pursuant to the terms of the leases), to the full extent of any such rents
collected by Borrower and not remitted to Lender by Borrower or its agents
pursuant to the terms of the Loan Documents promptly upon the occurrence of an
Event of Default;
          (e) rents, issues, profits and revenues of all or any portion of the
Property received by Borrower or its agents or applicable to a period after the
occurrence of any Event of Default or any event which, solely with the passage
of time, would constitute an Event of Default hereunder, which are not paid to
Lender pursuant to the terms of the Loan Documents, to the full extent of the
rents, issues, profits and revenues not so paid;
          (f) physical waste committed on the Property by, or damage to the
Property as a result of the intentional misconduct or gross negligence of,
Borrower or any Indemnitor (as defined in the Security Instrument) or any holder
of equity interests in Borrower or Indemnitor, or any person acting on behalf
of, or at the direction of, Borrower or Indemnitor, or any removal of the
Property in violation of the terms of the Loan Documents;

9



--------------------------------------------------------------------------------



 



          (g) failure to pay, or make deposits to the Impound Account (as
defined in the Security Instrument) on account of, any valid taxes, assessments,
mechanic’s liens, materialmen’s liens or other liens which could create liens on
any portion of the Property which would be superior to the lien or security
title of the Security Instrument or the other Loan Documents, to the extent that
the Property generated funds sufficient to pay, or make deposits to the Impound
Accounts on account of, such items;
          (h) failure by Borrower to pay, or make deposits to the Impound
Account on account of, the premiums on insurance policies required under the
Loan Documents to be maintained by Borrower or with respect to the Property, to
the extent that the Property generated funds sufficient to pay, or make deposits
to the Impound Accounts on account of, such items;
          (i) fraud or material misrepresentation by Borrower or any Indemnitor,
or any holder of equity interests in Borrower or Indemnitor, or any person
acting on behalf of, or at the direction of, Borrower or Indemnitor; and
          (j) the filing (i) by Borrower of a voluntary bankruptcy petition, or
(ii) against Borrower of an involuntary bankruptcy petition by (x) any general
partner, (y) managing member or other constituent entity of Borrower, or (z) any
indemnitor with respect to Borrower’s obligations under the Loan Documents, or
by any affiliate of any person or entity described in clauses (i) and (ii).
Furthermore, notwithstanding anything to the contrary in the Loan Documents, in
the event that: (A) the first Monthly Payment Amount is not paid when due;
(B) Borrower fails to obtain Lender’s prior written consent to any subordinate
financing or other voluntary lien encumbering the Property, if such consent is
required by the Loan Documents; or (C) Borrower fails to obtain Lender’s prior
written consent to any assignment, transfer or conveyance of the Property or any
interest therein, if such consent is required by Loan Documents, then the Loan
shall be fully recourse to Borrower.
     Nothing contained in this section shall (l) be deemed to be a release or
impairment of the indebtedness evidenced by this Note or the other obligations
of Borrower under the Loan Documents or the lien of the Loan Documents upon the
Property, or (2) preclude Lender from foreclosing the Loan Documents in case of
any Event of Default or from enforcing any of the other rights of Lender except
as stated in this section, or (3) reduce, release, relieve, waive, limit or
impair in any way whatsoever the Indemnity and Guaranty Agreement and/or the
Hazardous Substances Indemnity Agreement each of even date executed and
delivered in connection with the indebtedness evidenced by this Note or release,
relieve, reduce, waive or impair in any way whatsoever, any obligation of any
party to such Indemnity and Guaranty Agreement and Hazardous Substances
Indemnity Agreement or (4) waive any right that Lender may have under
Section 506 (a), 506 (b), 1111(b) or any other provisions of the U.S. Bankruptcy
Code to file a claim for the full amount of the Loan or to require that all
collateral shall continue to secure all of the indebtedness owing to Lender in
accordance with the Loan Documents.
     1.06 Event of Default. It is hereby expressly agreed that should any
default occur in the payment of principal or interest as stipulated above and
such payment is not made within seven (7) days of the date such payment is due
(provided that no grace period is provided for the payment of principal and
interest due on the Applicable Maturity Date), or should an “Event of Default”
(as defined in the Security Instrument) occur, or should any other default occur
under any of the Loan Documents which is not cured within any applicable grace
or cure period, then an “Event of Default” shall exist hereunder, and in such
event the indebtedness evidenced hereby, including all sums advanced or accrued
hereunder or under any other Loan Document, and all unpaid interest accrued
thereon, shall, at the option of Lender and without notice to Borrower, at once
become due and payable and may be collected forthwith, whether or not there has
been a prior demand for payment and regardless of the stipulated date of
maturity.
     1.07 Late Charges and Default Interest Rate. In the event that any payment
is not received by Lender on the date when due (subject to the applicable notice
and/or grace period), then in addition to any default interest payments due
hereunder, Borrower shall also pay to Lender a late charge in an amount

10



--------------------------------------------------------------------------------



 



equal to five percent (5.0%) of the amount of such overdue payment, provided,
however, that such late charge shall not be required in connection with the
balloon payment of principal due at the Maturity Date. So Song as any Event of
Default exists hereunder, regardless of whether or not there has been an
acceleration of the indebtedness evidenced hereby, and at all times after
maturity of the indebtedness evidenced hereby (whether by acceleration or
otherwise), interest shall accrue on the outstanding principal balance of this
Note at a rate per annum equal to four percent (4.0%) plus the Note Rate (as
hereinafter defined), or if such increased rate of interest may not be charged
or collected under applicable law, then at the maximum rate of interest, if any,
which may be charged or collected from Borrower under applicable law (the
“Default Interest Rate”), and such default interest shall be immediately due and
payable. Borrower acknowledges that it would be extremely difficult or
impracticable to determine Lender’s actual damages resulting from any late
payment or Event of Default, and such late charges and default interest are
reasonable estimates of those damages and do not constitute a penalty.
     1.08 Cumulative Remedies. The remedies of Lender in this Note or in the
Loan Documents, or at law or in equity, shall be cumulative and concurrent, and
may be pursued singly, successively or together in Lender’s discretion. In the
event this Note, or any part hereof, is collected by or through an
attorney-at-law, Borrower agrees to pay all costs of collection including, but
not limited to, reasonable attorneys’ fees.
ARTICLE II — GENERAL CONDITIONS
     2.01 No Waiver: Amendment. No failure to accelerate the debt evidenced
hereby by reason of default hereunder, acceptance of a partial or past due
payment, or indulgences granted from time to time shall be construed (i) as a
novation of this Note or as a reinstatement of the indebtedness evidenced hereby
or as a waiver of such right of acceleration or of the right of Lender
thereafter to insist upon strict compliance with the terms of this Note, or
(ii) to prevent the exercise of such right of acceleration or any other right
granted hereunder or by any applicable laws; and Borrower hereby expressly
waives the benefit of any statute or rule of law or equity now provided, or
which may hereafter be provided, which would produce a result contrary to or in
conflict with the foregoing. No extension of the time for the payment of this
Note or any installment due hereunder, made by agreement with any person now or
hereafter liable for the payment of this Note shall operate to release,
discharge, modify, change or affect the original liability of Borrower under
this Note, either in whole or in part unless Lender agrees otherwise in writing.
This Note may not be changed orally, but only by an agreement in writing signed
by the party against whom enforcement of any waiver, change, modification or
discharge is sought.
     2.02 Waivers. Presentment for payment, demand, protest and notice of
demand, protest and nonpayment and all other notices are hereby waived by
Borrower. Borrower hereby further waives and renounces, to the fullest extent
permitted by law, all rights to the benefits of any moratorium, reinstatement,
marshalling, forbearance, valuation, stay, extension, redemption, appraisement,
exemption and homestead now or hereafter provided by the Constitution and laws
of the United States of America and of each state thereof, both as to itself and
in and to all of its property, real and personal, against the enforcement and
collection of the obligations evidenced by this Note or the other Loan
Documents.
     2.03 Limit of Validity. The provisions of this Note and of all agreements
between Borrower and Lender, whether now existing or hereafter arising and
whether written or oral, are hereby expressly limited so that in no contingency
or event whatsoever, whether by reason of demand or acceleration of the maturity
of this Note or otherwise, shall the amount paid, or agreed to be paid
(“Interest”), to Lender for the use, forbearance or detention of the money
loaned under this Note exceed the maximum amount permissible under applicable
law. If, from any circumstance whatsoever, performance or fulfillment of any
provision hereof or of any agreement between Borrower and Lender shall, at the
time performance or fulfillment of such provision shall be due, exceed the limit
for Interest prescribed by law or otherwise transcend the limit of validity
prescribed, by applicable law, then ipso facto the obligation to be performed or
fulfilled shall be reduced to such limit and if, from any circumstance
whatsoever, Lender shall ever

11



--------------------------------------------------------------------------------



 



receive anything of value deemed Interest by applicable law in excess of the
maximum lawful amount, an amount equal to any excessive Interest shall be
applied to the reduction of the principal balance owing under this Note in the
inverse order of its maturity (whether or not then due) or at the option of
Lender be paid over to Borrower, and not to the payment of Interest. All
Interest (including, but not limited to, any amounts or payments deemed to be
Interest) paid or agreed to be paid to Lender shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread throughout the full
period until payment in full of the principal balance of this Note so that the
Interest thereof for such full period will not exceed the maximum amount
permitted by applicable law. This Section 2.03 will control all agreements
between Borrower and Lender.
     2.04 Use of Funds. Borrower hereby warrants, represents and covenants that
the loan evidenced hereby is for business or commercial purposes only, and no
advance of funds evidenced hereby shall be used by Borrower for personal,
family, agricultural or household purposes. The foregoing shall not, however,
prohibit Borrower from distributing surplus proceeds (after payment from time to
time of ail amounts that Borrower is required to pay pursuant to the Loan
Documents) to the owners of equity interests in Borrower.
     2.05 Unconditional Payment. Borrower is and shall be obligated to pay
principal, interest and any and all other amounts which become payable hereunder
or under the other Loan Documents absolutely and unconditionally and without any
abatement, postponement, diminution or deduction and without any reduction for
counterclaim or setoff. In the event that at any time any payment received by
Lender hereunder shall be deemed by a court of competent jurisdiction to have
been a voidable preference or fraudulent conveyance under any bankruptcy,
insolvency or other debtor relief law, then the obligation to make such payment
shall survive any cancellation or satisfaction of this Note or return thereof to
Borrower and shall not be discharged or satisfied with any prior payment thereof
or cancellation of this Note, but shall remain a valid and binding obligation
enforceable in accordance with the terms and provisions hereof, and such payment
shall be immediately due and payable upon demand.
ARTICLE III— MISCELLANEOUS
     3.01 Miscellaneous. This Note shall be interpreted, construed and enforced
according to the laws of the State of New York. The terms and provisions hereof
shall be binding upon and inure to the benefit of Borrower and Lender and their
respective heirs, executors, legal representatives, successors,
successors-in-title and assigns, whether by voluntary action of the parties or
by operation of law. As used herein, the terms “Borrower” and “Lender” shall be
deemed to include their respective heirs, executors, legal representatives,
successors, successors-in-title and assigns, whether by voluntary action of the
parties or by operation of law. If Borrower consists of more than one person or
entity, each shall be jointly and severally liable to perform the obligations of
Borrower under this Note. All personal pronouns used herein, whether used in the
masculine, feminine or neuter gender, shall include all other genders; the
singular shall include the plural and vice versa. Titles of articles and
sections are for convenience only and in no way define, limit, amplify or
describe the scope or intent of any provisions hereof. Time is of the essence
with respect to all provisions of this Note. This Note and the other Loan
Documents contain the entire agreements between the parties hereto relating to
the subject matter hereof and thereof and all prior agreements relative hereto
and thereto which are not contained herein or therein are terminated.
     3.02 Severance of Note. Lender shall have the unrestricted right at any
time or from time to time to sell, dispose of, transfer, pledge, participate,
syndicate or otherwise transfer the Loan, and/or securitize all or any portion
of Lender’s interest in the Loan at any time, or to cause this Note and the
Security Instrument to be split into two or more notes, parts or interests, in
whatever proportion Lender deems appropriate (i.e., an A/B or A/B/C structure),
which may be in the form of pari passu interests, senior and junior interests,
or other interests, and thereafter to sell, assign, participate, syndicate or
securitize all or any part of either such severed or split note and mortgage.
Borrower agrees to cooperate in all reasonable respects with Lender, at Lender’s
sole cost and expense, to facilitate any such action, the transfer or
disposition of the Loan, the rating of the Loan or of a securitization in which
the

12



--------------------------------------------------------------------------------



 



Loan is included. Borrower’s cooperation obligation shall continue until the
Loan has been repaid in full, and shall include, without limitation, the
following as each may be reasonably required from time to time by Lender,
Servicer, or any holder of the note evidencing Borrower’s obligations pursuant
to the Loan:
          (a) Consenting to non-material modifications to the Loan Documents or
to Borrower’s organizational documents, which modifications shall not increase
Borrower’s obligations nor diminish any of Borrower’s rights or benefits in
connection with the Loan; and
          (b) Executing any additional documents required by Lender to
effectuate such severance, including, without limitation, a splitter and
modification agreement, replacement notes, intercreditor agreements and
replacement security deeds, mortgages or deeds of trust in the aggregate amount
of the principal amount of the indebtedness evidenced hereby, which may include,
but not be limited to, revising the interest rate for each note component,
reallocating the principal balances of the severed notes and/or the components,
increase or decrease the monthly debt service payments for each component or
eliminate the component structure and/or the multiple note structure of the Loan
(including the elimination of the related allocations of principal and interest
payments), provided that the outstanding principal balance of all components
immediately after the effective date of such modification equals the outstanding
principal balance of this Note immediately prior to such modification and the
weighted average of the interest rates for all components immediately after the
effective date of such modification equals the interest rate of this Note
immediately prior to such modification.
[NO FURTHER TEXT ON THIS PAGE]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower has executed this Note under seal as of the
date first above written.

              BORROWER:
 
            FIRST PARK TEN COCO SAN ANTONIO, L.P., a
     Delaware limited partnership
 
       
 
  By:   FIRST PARK TEN COCO SAN ANTONIO GP LLC, a
     Delaware limited liability company,
 
           its general partner

             
 
  By:   /s/ Arthur S. Cooper                       Name: Arthur S. Cooper      
  Title: Vice President    

 



--------------------------------------------------------------------------------



 



                 
COMMONWEALTH OF VIRGINIA
        )      
 
        )     ss.:
COUNTY OF FAIRFAX
        )      

     BEFORE ME, the undersigned, a Notary Public in and for said County and
State, on this day personally appeared Arthur S. Cooper, in his capacity as the
Vice President of FIRST PARK TEN COCO SAN ANTONIO GP LLC, a Delaware limited
liability company, GENERAL PARTNER of FIRST PARK TEN COCO SAN ANTONIO, L.P., a
Delaware limited partnership, known to me to be the person whose name is
subscribed to the foregoing instrument, and, being by me first duly sworn,
declared and acknowledged to me under oath that he executed the same for the
purposes and consideration, therein expressed and in the capacity therein
stated, as the act and deed of said limited liability company, on behalf of the
limited partnership.
GIVEN UNDER MY HAND AND SEAL OF OFFICE this                      day of
November, 2006.

     
 
  /s/ Shannon Soleau
 
   
 
  Notary Public in and for Fairfax County,
 
  Commonwealth of Virginia
 
  Commission Expires: May 31, 2009

 



--------------------------------------------------------------------------------



 



              BORROWER:
 
            SLEE GRAND PRAIRIE, L.P., a
     Delaware limited partnership
 
       
 
  By:   GCC ACQUISITION HOLDINGS LLC, a
     Delaware limited liability company,
 
           its general partner

             
 
  By:   /s/ Arthur S. Cooper                       Name: Arthur S. Cooper      
  Title: Vice President    

 



--------------------------------------------------------------------------------



 



                 
COMMONWEALTH OF VIRGINIA
        )      
 
        )     ss.:
COUNTY OF FAIRFAX
        )      

     BEFORE ME, the undersigned, a Notary Public in and for said County and
State, on this day personally appeared Arthur S. Cooper, in his capacity as the
Vice President of GCC ACQUISITION HOLDINGS LLC, a Delaware limited liability
company, GENERAL PARTNER of SLEE GRAND PRAIRIE, L.P., a Delaware limited
partnership, known to me to be the person whose name is subscribed to the
foregoing instrument, and, being by me first duly sworn, declared and
acknowledged to me under oath that he executed the same for the purposes and
consideration therein expressed and in the capacity therein stated, as the act
and deed of said limited liability company, on behalf of the limited
partnership.
GIVEN UNDER MY HAND AND SEAL OF OFFICE this                      day of
November, 2006.

     
 
  /s/ Shannon Soleau
 
   
 
  Notary Public in and for Fairfax County,
 
  Commonwealth of Virginia
 
  Commission Expires: May 31, 2009

 



--------------------------------------------------------------------------------



 



                  BORROWER:    
 
                OB MIDWAY NC GLADSTONE COMMERCIAL LLC, a
     Delaware limited liability company    
 
           
 
  By:   /s/ Arthur S. Cooper                       Name: Arthur S. Cooper      
  Title: Vice President    

 



--------------------------------------------------------------------------------



 



                 
COMMONWEALTH OF VIRGINIA
        )      
 
        )     ss.:
COUNTY OF FAIRFAX
        )      

I, Shannon Soleau, a notary public of the above county and state, do hereby
certify that Arthur S. Cooper, personally came before me this day and
acknowledged that he is the Vice President of OB MIDWAY NC GLADSTONE COMMERCIAL
LLC, a Delaware limited liability company and that he, being authorized to do
so, voluntarily executed the forgoing document for the purposes stated therein
on behalf of said business trust and limited liability company, as Vice
President of said limited liability company.
     Witness my hand and official stamp or seal this                      day of
November, 2006.
[NOTARIAL SEAL]

     
 
  /s/ Shannon Soleau
 
   
 
  Notary Public

My Commission Expires: May 31, 2009

 